775 N.W.2d 144 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony RABY, Defendant-Appellant.
Docket No. 139348. COA No. 278617
Supreme Court of Michigan.
December 9, 2009.

Order
On order of the Court, the application for leave to appeal the March 31, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for reconsideration of the defendant's Confrontation Clause issue in light of Melendez-Diaz v. Massachusetts, ___ U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009).
We retain jurisdiction.